Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 9, 2019

                                       No. 04-19-00465-CV

                          IN THE INTEREST OF T.N.R., A CHILD,


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01283
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating the appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       Appellant’s brief was originally due to be filed on September 3, 2019. On September 3,
2019, appellant filed a motion for extension of time requesting a twenty-day extension to file the
brief. The motion is GRANTED. Appellant’s brief must be filed no later than September 23,
2019. Given the time constraints governing the disposition of this appeal, FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court